 

EXHIBIT 10.6(f)

 

PARS AWARD AGREEMENT

(Omnibus Form, Last Revised 8/29/18)

 

To: ______________ (“you”)     From: Human Resources and Compensation Committee
of the Board of Directors (the “Committee”)     Subject: ESCO Technologies Inc.
2018 Omnibus Incentive Plan (“Plan”) –   20__ Award (“Award”)

 

1. Award. Effective ________, 20__ (the “Effective Date”) the Committee has
awarded to you ______ Performance-Accelerated Restricted Share Units (the “PARS
Units”) pursuant to the Plan, representing the right to receive ______ shares of
Company Stock (net of tax withholdings) upon satisfaction of all of the terms
and conditions set forth in this Award Agreement and in the Plan, a copy of
which has been delivered to you.

 

2. Payout Terms.

 

(a)          If you are continuously employed by the Company or a subsidiary,
limited liability company, other entity directly or indirectly wholly owned by
the Company (“Company Owned Entity”) from the Effective Date through the close
of business on the “Vesting Date” as defined in the following paragraphs, you
will become entitled to receive one share of Company Stock for each PARS Unit,
and such shares of Company Stock will be issued to you (net of tax withholdings)
as of the next business day after the Vesting Date.

 

(b)          The Vesting Date is _________, 20__. However, the Vesting Date may
be accelerated as to all or part of the PARS Units upon the occurrence of one or
more of the conditions set forth in paragraph 2(c) and/or 2(d).

 

(c)          Notwithstanding paragraph 2(b), if, as of any date during the
two-year period commencing ________, 20__ and ending _________, 20__, the 30-Day
Average Value Per Share of Company Stock reaches an amount set forth in column
(A) below, the Vesting Date for the corresponding percentage of the PARS Units
set forth under column (B) below will be accelerated according to the following
schedule:

 



Acceleration Period   Vesting Date _________ – _________   _________ _________ –
_________   _________ After _________   _________



 

(A)
If the 30-Day Average Value Per Share of
Company Stock reaches at least:  (B)
The Cumulative Percent of Award
Accelerated shall be:  $_____   100% $_____   50%

 

Whether or not the above conditions for acceleration are met, the Committee may,
but shall not be obligated to, in its sole discretion authorize full or partial
acceleration of the Vesting Date based upon its evaluation of the Company’s
financial performance against such other performance measures as the Committee
may consider appropriate, including (by way of example and not limitation) cash
flow, earnings, sales and margins.

 

(d)          Notwithstanding paragraphs 2(a), 2(b) or 2(c), if there is a Change
of Control before all shares of Company Stock have been issued to you under this
Award and either:

 

(i)           You are and have been continuously employed by the Company or a
Company Owned Entity through and on the effective date of the Change of Control
(the “CoC Effective Date”), or

 

(ii)          You have been continuously employed by the Company or a Company
Owned Entity and not more than ninety (90) days prior to the CoC Effective Date
your employment with the Company or Company Owned Entity is terminated, and such
termination was done at the request of a third party who, at such time, had
taken steps reasonably calculated to effect a Change of Control, such
termination was not because of your death, Disability or for Cause, and such
Change of Control subsequently does occur;

 



   

 

 

then the entire then-remaining undistributed portion of the Award will be
converted into the right to receive cash in an amount equal to the number of
then-remaining PARS Units multiplied by the average of the daily closing price
of the Company’s common stock on the New York Stock Exchange over the last ten
trading days preceding the CoC Effective Date, and such cash will be paid to you
(net of required tax withholdings) within 30 days after the CoC Effective Date.
However, in such event, the following additional terms will apply to the Award:

 

[Alternate A – For Awards to Severance Plan Participants]

 

(I)Notwithstanding the foregoing provisions of this paragraph 2(d), in the event
a certified public accounting firm designated by the Committee (the “Accounting
Firm”) determines that any payment (whether paid or payable pursuant to the
terms of this Award or otherwise and each such payment hereinafter defined as a
“Payment” and all Payments in the aggregate hereinafter defined as the
“Aggregate Payment”), would subject you to tax under Section 4999 of the
Internal Revenue Code of 1986 (“Code”) then such Accounting Firm shall determine
whether some amount of payments would meet the definition of a “Reduced Amount”.
If the Accounting Firm determines that there is a Reduced Amount, payments shall
be reduced so that the Aggregate Payments shall equal such Reduced Amount. For
purposes of this clause 2(d)(I), the “Reduced Amount” shall be the largest
Aggregate Payment which (A) is less than the sum of all Payments and (B) results
in aggregate Net After Tax Receipts which are equal to or greater than the Net
After Tax Receipts which would result if Payments were made without regard to
this clause 2(d)(I). “Net After Tax Receipt” means the Present Value (defined
under Section 280G(d)(4) of the Code) of a Payment net of all taxes imposed on
you under Section 1 and 4999 of the Code by applying the highest marginal rate
under Section 1 of the Code.

 

[Alternate B – For Awards to All Other Participants]

 

(I)Notwithstanding the foregoing provisions of this paragraph 2(d), in the event
a certified public accounting firm designated by the Committee (the “Accounting
Firm”) determines that any payment (whether paid or payable pursuant to the
terms of this Award or otherwise and each such payment hereinafter defined as a
“Payment” and all Payments in the aggregate hereinafter defined as the
“Aggregate Payment”), would subject you to tax under Section 4999 of the
Internal Revenue Code of 1986 (“Code”) then such Accounting Firm shall determine
whether some amount of payments would meet the definition of a “Reduced Amount”.
If the Accounting Firm determines that there is a Reduced Amount, payments shall
be reduced so that the Aggregate Payments shall equal such Reduced Amount. For
purposes of this clause 2(d)(I), the “Reduced Amount” shall be the largest
Aggregate Payment which results in no tax being imposed on the Participant under
Section 4999 of the Code.

 

[Note: Include II for All Participants]

 

(II)As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination of the Accounting Firm hereunder,
it is possible that Payments will be made by the Company or a Company Owned
Entity which should not have been made (the “Overpayments”) or that additional
Payments which the Company or a Company Owned Entity has not made could have
been made (the “Underpayments”), in each case consistent with the calculations
of the Accounting Firm. In the event that the Accounting Firm, based either upon
(A) the assertion of a deficiency by the Internal Revenue Service against the
Company or a Company Owned Entity or you which the Accounting Firm believes has
a high probability of success or (B) controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
shall be treated for all purposes as a loan to you which you shall repay to the
Company or Company Owned Entity together with interest at the applicable Federal
rate provided for in Section 7872(f)(2)(A) of the Code; provided, however, that
no amount shall be payable by you to the Company or Company Owned Entity if and
to the extent such payment would not reduce the amount which is subject to
taxation under Section 1 and Section 4999 of the Code or if the period of
limitations for assessment of tax has expired. In the event that the Accounting
Firm, based upon controlling precedent or other substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company or Company Owned Entity to you together with
interest at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code.

 

 

 

 

 

(e)          Notwithstanding any other provision of this Section 2, if your
employment terminates on account of death or Disability prior to the time you
become entitled to receive a distribution in respect of this Award, the
Committee, in its absolute discretion, may make such full, pro-rata, or no
distribution of Company Stock in satisfaction of this Award as it may determine,
either to you or, if termination is on account of death, to your surviving
spouse, heirs or estate as it may determine, all in its sole and complete
discretion. If your employment terminates on account of retirement with the
approval of the Committee:

 

(i)          Any PARS Award granted to you within 12 months prior to the
participant’s retirement date shall be forfeited and no distribution shall be
made;

 

(ii)         With respect to any other outstanding PARS Award, that portion, if
any, of the Award for which the distribution date has been accelerated in full
or in part due to satisfaction of the applicable performance goal(s) prior to
your retirement date shall vest and be distributed in full;

 

(iii)        All other outstanding PARS Awards (including any non-distributed
portion of an Award distributed in part under the preceding clause (ii)) shall
vest and be distributed to you pro rata based on the number of months elapsed
during the PARS Award Term as of the retirement date compared to the total
number of months in the PARS Award Term; and

 

(iv)        Any distribution to which you become entitled under this section
shall be made as soon as administratively feasible but not later than 2½ months
after your retirement date.

 

3. Share Ownership Requirements. You are expected to own shares of Company Stock
with a fair market value equal to a multiple of your total cash compensation
(the “Share Ownership Requirement”). If you do not currently meet your Share
Ownership Requirement, you must retain 50% of any Award distribution which you
receive under Section 2 (which will be net of any tax withholdings) until the
Share Ownership Requirement is satisfied. Thereafter you must maintain ownership
of a sufficient number of shares of Company Stock to ensure that the Share
Ownership Requirement remains satisfied. The satisfaction of the requirements of
this Section 3 will be reviewed periodically as determined by the Committee.

 

4. Definitions. For purposes of the Award, the following terms have the
following meanings:

 

(a)          “30-Day Average Value Per Share” means the average of the daily
closing price of Company Stock on the New York Stock Exchange over any period of
30 consecutive trading days on which Company Stock is traded.

 

(b)          “Cause” means:

 

(i)           Your willful and continued failure to perform substantially all of
your duties with the Company or Company Owned Entity (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for such performance is delivered to you by the Company’s Board
of Directors in a case where you are the Chief Executive Officer of the Company
(“CEO”), or otherwise by the CEO, which specifically identifies the manner in
which such Board or CEO believes that you have not substantially performed your
duties, or

 

(ii)          Your willful engagement in (A) illegal conduct (other than minor
offenses), or (B) conduct which is in breach of your fiduciary duty to the
Company or Company Owned Entity and which is demonstrably injurious to the
Company or Company Owned Entity, its reputation or its business prospects.

 

(c)          “Change of Control” means:

 

(i)          The purchase or other acquisition by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (excluding, for this purpose, the
Company or its subsidiaries or any employee benefit plan of the Company or its
subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the
then-outstanding shares of common stock of the Company or the combined voting
power of the Company’s then-outstanding voting securities entitled to vote at
any general or special meeting of shareholders; or

 

 

 

 

(ii)          A change in composition of the Board of Directors of the Company
(the “Board” and, as of the date hereof, the “Incumbent Board”) resulting in
individuals who constitute the Incumbent Board ceasing for any reason to
constitute at least a majority of the Board, provided that any person who
becomes a director subsequent to the date hereof whose election or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this section, considered as
though such person were a member of the Incumbent Board; or

 

(iii)        Approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation, in each case with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of, respectively, the common stock and the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated corporation’s then-outstanding voting securities, or (B)
a liquidation or dissolution of the Company or of the sale of all or
substantially all of the assets of the Company.

 

Notwithstanding the foregoing, an isolated sale, spin-off, joint venture or
other business combination by the Company, which involves one or more divisions
of the Company or Company Owned Entity and is approved by a majority vote of the
Incumbent Board, shall not be deemed to be a Change of Control.

 

(d)          “Company Stock” means the common stock of the Company.

 

(e)          “Disability” means your absence from your duties with the Company
or Company Owned Entity on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness which incapacity is
determined to be total and permanent by a physician selected by the Company or
Company Owned Entity or its insurers and acceptable to you or your legal
representative.

 

(f)          “Fiscal Year” means the fiscal year of the Company, which as of the
date hereof is the twelve month period commencing October 1 and ending September
30.

 

[For UK Awards Only](g) “Personal Data” means any personal information that
could identify you.

 

5. Taxes. Company Stock issued pursuant to an Award shall be valued for tax
purposes at its closing price on the New York Stock Exchange on the Vesting
Date, or if the Company Stock is not traded on such Exchange on the Vesting
Date, then on the last day prior to the Vesting Date on which the Company Stock
is traded on such Exchange. Sufficient shares of Company Stock or cash, as the
case may be, shall be withheld from any distribution hereunder to satisfy the
Company’s tax withholding requirements in respect of such distribution.

 

[Alternate A – For Non-CA Awards Only]6. Covenants.

 

(a)          You agree that during the period beginning on the Effective Date
and ending two (2) years after the date on which you receive the final
distribution of Company Stock (or payment of cash, in the event of a Change of
Control) to which you are or become entitled under Section 2 of this Award, you
will not do any of the following:

 

(i)           As an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly carry on any business or become involved in
any business activity, which is (A) competitive with the business of the Company
or any Company Owned Entity, as presently conducted and as said business may
evolve in the ordinary course, and (B) a business or business activity in which
you were engaged in the course of your employment with the Company or any
Company Owned Entity; but notwithstanding the foregoing, nothing herein shall
prevent you from being a 2% or less shareholder of a publicly traded
corporation;

 

(ii)          As an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly recruit, solicit or hire, or assist anyone
else in recruiting, soliciting or hiring, any employee of the Company or any
Company Owned Entity;

 

(iii)        Induce or attempt to induce, or assist anyone else to induce or
attempt to induce, any customer of the Company or any Company Owned Entity, to
discontinue its business with the Company or Company Owned Entity;

 

 

 

  

(iv)        Engage in the unauthorized use or disclosure of confidential
information or trade secrets of the Company or any Company Owned Entity
resulting in harm to the Company or any Company Owned Entity; or

 

(v)         Engage in intentional misconduct resulting in a financial
restatement or in an increase in your incentive or equity compensation.

 

(b)          In the event of a breach or threatened breach of the covenants
described in paragraph 6(a), the Company or any Company Owned Entity shall be
entitled, in addition to any other legal or equitable remedies it may have:

 

(i)           To temporary, preliminary and permanent injunctive relief
restraining such breach or threatened breach. You hereby expressly acknowledge
that the harm which might result as a result of any noncompliance by you would
be largely irreparable, and you agree that if there is a question as to the
enforceability of any of the provisions of this Award, you will abide by the
Award until after the question has been resolved by a final judgment of a court
of competent jurisdiction;

 

(ii)          To cancel this Award; and/or

 

(iii)         To recover from you (1) any shares of stock transferred to you
under this Award during any period(s) (A) that you were in breach of any of the
above described covenants or (B) in the case of intentional misconduct resulting
in a financial restatement during the periods that required statement, but in
either case not to exceed three years, and (2) the proceeds from any sales of
such shares received under this Award during the above time periods to the
extent such shares transferred to you under this Award have been sold or
retained by the Company to pay your taxes. The Committee shall have sole
discretion in determining the amount that shall be recovered from you under this
subparagraph 6(b)(iii).

 

[Alternate B – For CA Awards Only]6. Covenants.

 

(a)          To the extent that you engage in conduct described in paragraph
6(b) during the period beginning on the Effective Date and ending two (2) years
after the date on which you receive the final distribution of Company Stock (or
payment of cash, in the event of a Change of Control) to which you are or become
entitled under Section 2 of this Award, you agree that the Company or any
Company Owned Entity shall be entitled to recover amounts as described in
paragraph 6(c).

 

(b)          The conduct described in this paragraph 6(b) is any of the
following:

 

(i)          As an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly carrying on any business or becoming
involved in any business activity, which is (A) competitive with the business of
the Company or any Company Owned Entity, as presently conducted and as said
business may evolve in the ordinary course, and (B) a business or business
activity in which you were engaged in the course of your employment with the
Company or any Company Owned Entity; but notwithstanding the foregoing, nothing
herein shall prevent you from being a 2% or less shareholder of a publicly
traded corporation;

 

(ii)          As an individual or as a partner, employee, agent, advisor,
consultant or in any other capacity of or to any person, firm, corporation or
other entity, directly or indirectly recruiting, soliciting or hiring, or
assisting anyone else in recruiting, soliciting or hiring, any employee of the
Company or any Company Owned Entity;

 

(iii)          Inducing or attempting to induce, or assisting anyone else to
induce or attempt to induce, any customer of the Company or any Company Owned
Entity, to discontinue its business with the Company or any Company Owned
Entity;

 

(iv)          Engaging in the unauthorized use or disclosure of confidential
information or trade secrets of the Company or any Company Owned Entity
resulting in harm to the Company or any Company Owned Entity; or

 

(v)          Engaging in intentional misconduct resulting in a financial
restatement or in an increase in your incentive or equity compensation.

 

(c)          In the event you engage in conduct described in paragraph 6(b), the
Company or any Company Owned Entity shall be entitled:

 

(i)           To cancel this Award; and/or

 



   

 

 

(ii)          To recover from you (1) any shares of stock transferred to you
under this Award during any period(s) (A) that you were in breach of any of the
above described covenants or (B) in the case of intentional misconduct resulting
in a financial restatement during the periods that required statement, but in
either case not to exceed three years , and (2) the proceeds from any sales of
such shares received under this Award during the above time periods to the
extent such shares transferred to you under this Award have been sold or
retained by the Company to pay your taxes. The Committee shall have sole
discretion in determining the amount that shall be recovered from you under this
subparagraph (ii).

 

7. Choice of Law; Venue. This Award shall be construed and administered in
accordance with the laws of the State of Missouri without regard to the
principles of conflicts of law which might otherwise apply. In light of the fact
that the Company is headquartered in St. Louis, Missouri, the Plan was
established and is administered in the State of Missouri and the majority of the
Committee’s meetings are held in the State of Missouri, any litigation
concerning any aspect of this Award shall be conducted exclusively in the State
or Federal Courts in the State of Missouri.

 

8. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, (a) the
parties agree that such provision(s) will be enforced to the maximum extent
permissible under the applicable law, and (b) any invalidity, illegality or
unenforceability of a particular provision will not affect any other provision
of this Agreement.

 

9. Amendment. The Award may be amended by written consent between the Company
and you.

 

[For UK Awards Only]10. Data Protection.

 

(a)          In accepting the grant of the PARS Unit(s), you consent to the
collection, holding, processing and transfer of your Personal Data by the
Company or any Company Owned Entity for all purposes connected with the
operation of the Plan.

 

(b)          The purposes of the Plan referred to in paragraph 10(a) include,
but are not limited to:

 

(i)           Holding and maintaining details of your PARS Units;

 

(ii)          Transferring your Personal Data to the trustee of an employee
benefit trust, the Company’s registrars or brokers or any administrators of the
Plan;

 

(iii)         Transferring your Personal Data to a bona fide prospective buyer
of the Company or any Company Owned Entity or business unit (or the prospective
buyer’s advisers), provided that the prospective buyer, and its advisers,
irrevocably agree to use your Personal Data only in connection with the proposed
transaction and in accordance with the data protection principles set out in the
Data Protection Act 1998; and

 

(iv)          Transferring your Personal Data under paragraph 10(b)(ii) or
paragraph 10(b)(iii) to a person who is resident in a country or territory
outside UK or the European Economic Area that may not provide the same statutory
protection for the information as countries within the European Economic Area.

 

[For Awards to Licensed Attorneys Only]11. Ethical Obligations. In recognition
of your ethical duties and responsibilities as a licensed attorney, the parties
agree that nothing in this Award shall prevent you from providing legal advice
or otherwise being engaged in the practice of law; provided, however, that you
agree not to breach any ethical obligations you have by virtue of being, or
having been, the Company’s corporate counsel.

 

Executed __________, 20__.           ESCO TECHNOLOGIES INC.   AGREED TO AND
ACCEPTED:



        By:      



Vice President   Participant

 

 

